Citation Nr: 1417508	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  03-23 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of prostate cancer, status post radiation therapy, from February 6, 2012.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a nerve disorder (claimed as peripheral neuropathy), to include as due to exposure to herbicides or as secondary to service-connected degenerative disc disease (DDD) of the lumbar spine.

3.  Entitlement to service connection for a disability manifested by incoordination of the legs, to include as secondary to service-connected DDD of the lumbar spine.

4.  Entitlement to service connection for a gastrointestinal disorder, to include as a result of exposure to herbicides or as secondary to service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a respiratory disorder, to include as due to exposure to herbicides or as secondary to service-connected coronary artery disease (CAD).

[The issues of entitlement to an earlier effective date for the award of service connection for tinnitus, entitlement to an earlier effective date for the award of service connection for coronary artery disease, entitlement to service connection for dystrophic nails and entitlement to service connection for sleep apnea, are the subject of a separate decision by the Acting Veterans Law Judge who conducted a hearing in those matters in October 2013, in accordance with 38 C.F.R. § 20.707.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to July 1969.  He also had service with the Navy Reserve from August 1989 to August 1994, the Army Reserve from August 1994 to August 1999, and the Army National Guard from August 1999 to August 2001, with unverified periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).  In October 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In February 2013, these issues were remanded for additional development.

The following issues have been raised, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ): service connection for growth on chest and for residuals of heat exhaustion (claimed in April 2013); increased ratings for erectile dysfunction and for left ear hearing loss, and service connection for right ear hearing loss and for dizziness (claimed in June 2013); service connection for foot fungus (claimed in July 2013); and special monthly compensation for loss of use of both buttocks and for loss of use of both hands, specially adaptive housing, and specially adaptive vehicle (claimed in December 2013).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The claims seeking service connection for a gastrointestinal disorder and for a respiratory disorder are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  For the period from February 6, 2012 through June 25, 2012, the Veteran's prostate cancer residuals consisted of voiding dysfunction characterized by urinary frequency (daytime voiding interval between 1 and 2 hours and nighttime awakening to void 5 or more times), and urine leakage (with no indicated use of an appliance or absorbent materials); the disability was not productive of any other voiding dysfunction (such as obstructed voiding), renal dysfunction, or any indication of local reoccurrence or metastasis of prostate cancer.

2.  From June 26, 2012, the Veteran's prostate cancer residuals have consisted of voiding dysfunction characterized by urinary frequency (daytime voiding interval between 2 and 3 hours and nighttime awakening to void 5 or more times), and urine leakage (with use of absorbent materials which must be changed more than 4 times per day); the disability has not been productive of any other voiding dysfunction (such as obstructed voiding), renal dysfunction, or any indication of local reoccurrence or metastasis of prostate cancer.

3.  In an October 2012 written statement, prior to the promulgation of a decision in the appeal in the matter, the Veteran indicated that he wished to withdraw his appeal seeking to reopen a claim of service connection for a nerve disorder (claimed as peripheral neuropathy).

4.  In an October 2012 written statement, prior to the promulgation of a decision in the appeal in the matter, the Veteran indicated that he wished to withdraw his appeal seeking service connection for a disability manifested by incoordination of the legs.


CONCLUSIONS OF LAW

1.  For the period from February 6, 2012 through June 25, 2012, a rating in excess of 40 percent is not warranted for residuals of prostate cancer, status post radiation therapy.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code (Code) 7528 (2013).

2.  From (the earlier effective date of) June 26, 2012, a 60 percent, but no higher, rating is warranted for residuals of prostate cancer, status post radiation therapy.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, 4.115b, Code 7528 (2013).

3.  The criteria for withdrawal of an appeal are met as to the matter of whether new and material evidence has been received to reopen a claim of service connection for a nerve disorder (claimed as peripheral neuropathy), to include as due to exposure to herbicides or as secondary to service-connected DDD of the lumbar spine; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of an appeal are met as to the matter of service connection for a disability manifested by incoordination of the legs, to include as secondary to service-connected DDD of the lumbar spine; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim for an increased rating.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his increased rating claim prior to its initial adjudication.  The January 2012 rating decision which assigned an initial 100 percent rating for prostate cancer noted that the Veteran would be evaluated again for residual disability at a VA examination six months after completion of treatment.  In addition, a March 2012 letter explained the evidence VA was responsible for providing and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  A July 2012 statement of the case (SOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  At the hearing before the undersigned, the Veteran was advised of the criteria for a higher rating for prostate cancer residuals for the applicable time period.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  The AOJ arranged for pertinent VA examinations in February 2012 and May 2013.  The Board finds the reports of these VA examinations contain sufficient specific clinical findings and informed discussion of the history and features (as well as functional impairment) of the prostate cancer residuals to constitute probative medical evidence adequate for rating the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The relevant development requested in the Board's February 2013 remand (i.e., asking the Veteran to identify relevant treatment providers and affording him a new urology examination) was completed, and there has been compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of the rating for residuals of prostate cancer from February 6, 2012, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in this matter is met.

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran's prostate cancer residuals have been  rated under Code 7528, as voiding dysfunction.  Under Code 7528, malignant neoplasms of the genitourinary system warrant a maximum 100 percent rating.  A Note to Code 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  Voiding dysfunction is rated under three subcategories: urinary frequency, urine leakage, and obstructed voiding.  For urinary frequency, a maximum 40 percent rating is warranted for daytime voiding intervals of less than 1 hour, or awakening to void 5 or more times per night.  For urine leakage, a 40 percent rating is warranted when requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, and a maximum 60 percent rating is warranted when requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, 4.115b, Code 7528.  [The Veteran's prostate cancer residuals have not been productive of obstructed voiding or renal dysfunction at any time during the period under consideration; therefore, the criteria for such will not be discussed.]

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran's residuals of prostate cancer, status post radiation therapy, have been rated by the AOJ as 100 percent disabling from March 21, 2011 through February 5, 2012; 40 percent disabling from February 6, 2012 through May 7, 2013; and 60 percent disabling from May 8, 2013 to the present.  Therefore, for purposes of this appeal, the Board will evaluate the relevant evidence beginning on February 6, 2012 (i.e., the date that the Veteran was reduced from a 100 percent rating to a 40 percent rating).

On VA prostate cancer examination on February 6, 2012, the Veteran reported increased urinary frequency, with a daytime voiding interval between 1 and 2 hours, and nighttime awakening to void 5 or more times.  It was noted that his voiding dysfunction did not cause urine leakage, did not require the use of an appliance, and did not cause signs or symptoms of obstructed voiding.  Furthermore, it was noted that his prostate cancer was in remission and that treatment (radiation therapy) had been completed in 2011.

VA treatment records dated in April 2012 and June 2012 note that the Veteran was having problems with urgency and urine leakage since his radiation therapy.  His daytime frequency was noted to be every 20 minutes, with nocturia 5 to 6 times.

In his notice of disagreement, dated June 26, 2012, the Veteran stated that he should be awarded a 60 percent rating "due to the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day (i.e., toilet paper and paper towels)."

At his October 2012 hearing, the Veteran testified that he wore napkins to protect from urinary dribbling and leakage, and that he averaged 5 or 6 hours a day before having to change these materials.  He also testified that he had to urinate 6 or 7 times during the night, and all through the day as well.

A VA treatment record dated in December 2012 notes that the Veteran had had urinary frequency with leakage since his radiation therapy.  It was noted that he wore pads throughout the day (and urinary pads were prescribed at this appointment), with nocturia 5 to 7 times per night.

On VA prostate cancer examination in May 2013, the Veteran reported increased urinary frequency, with a daytime voiding interval between 2 and 3 hours, and nighttime awakening to void 5 or more times.  He also reported that his urinary dysfunction caused urine leakage, requiring absorbent material which must be changed more than 4 times per day (but not requiring the use of an appliance).  It was noted that his urine dysfunction did not cause signs or symptoms of obstructed voiding.  Furthermore, it was noted that his prostate cancer was in remission and that treatment (radiation therapy) had been completed in 2011.

For the period from February 6, 2012 through June 25, 2012, the evidence demonstrates that the Veteran's prostate cancer residuals consisted of voiding dysfunction characterized by urinary frequency (daytime voiding interval between 1 and 2 hours and nighttime awakening to void 5 or more times), and urine leakage (with no indicated use of an appliance or absorbent materials); the disability was not productive of any other voiding dysfunction (such as obstructed voiding), renal dysfunction, or any indication of local reoccurrence or metastasis of prostate cancer.  Accordingly, the Board finds that no more than a 40 percent rating is warranted throughout the period from February 6, 2012 through June 25, 2012.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

From June 26, 2012, the Veteran's prostate cancer residuals are shown to have consisted of voiding dysfunction characterized by urinary frequency (daytime voiding interval between 2 and 3 hours and nighttime awakening to void 5 or more times), and urine leakage (with use of absorbent materials which must be changed more than 4 times per day); the disability has not been productive of any other voiding dysfunction (such as obstructed voiding), renal dysfunction, or any indication of local reoccurrence or metastasis of prostate cancer.  Accordingly, the Board finds that a 60 percent, but no higher, rating is warranted throughout the period from June 26, 2012.  See Francisco, 7 Vet. App. at 55, 58.  [The prostate cancer residuals have already been rated by the AOJ as 60 percent disabling from May 8, 2013.]

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring that the AOJ refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for ratings in excess of those assigned for greater degrees of prostate cancer disability, but a greater degree of prostate cancer disability is not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability and therefore are not inadequate.  Hence, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  Referral of this matter for consideration of an extraschedular rating is not warranted.

Withdrawal of Appeals

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In an October 2012 written statement, the Veteran indicated that he wished to withdraw his appeal seeking to reopen a claim of service connection for a nerve disorder (claimed as peripheral neuropathy), as well as his appeal seeking service connection for a disability manifested by incoordination of the legs.  There remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal in the matters must be dismissed.


ORDER

A rating in excess of 40 percent for residuals of prostate cancer from February 6, 2012 through June 25, 2012, is denied.

A 60 percent rating is granted for residuals of prostate cancer from (the earlier effective date of) June 26, 2012, subject to the regulations governing payment of monetary awards.

The appeal seeking to reopen a claim of service connection for a nerve disorder (claimed as peripheral neuropathy), to include as due to exposure to herbicides or as secondary to service-connected DDD of the lumbar spine, is dismissed.

The appeal seeking service connection for a disability manifested by incoordination of the legs, to include as secondary to service-connected DDD of the lumbar spine, is dismissed.


REMAND

Regarding service connection for a gastrointestinal disorder, the Board's February 2013 remand had instructed the AOJ to ask the Veteran to identify the provider(s) of any additional records of treatment or evaluation he had received for a gastrointestinal disorder, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ mailed the Veteran a letter in March 2013 asking him to identify treatment providers, but such letter did not reference his claim of service connection for a gastrointestinal disorder.  Furthermore, the Board's February 2013 remand instructed the AOJ to obtain all records pertaining to VA liver testing which was referred to in February 2012 and March 2012 letters from a VA treatment facility; however, such records were not obtained.  [The Board notes that January 2012 and June 2012 letters from a VA treatment facility also referred to VA liver testing, but the records of such were not obtained.]  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding service connection for a respiratory disorder, the Board's February 2013 remand instructed the AOJ to obtain all records pertaining to the Veteran's VA respiratory study in July 2012; however, such records were not obtained.  See Stegall, 11 Vet. App. at 268, 271.  Furthermore, VA treatment records (located in VBMS) dating from May 2012 through June 2013 document the Veteran's complaints of a constant, worsening productive cough and shortness of breath; in a February 2013 VA treatment record, a primary care physician noted that the Veteran's symptoms seemed most consistent with chronic bronchitis.  However, at a May 2013 VA respiratory examination, the examiner (a nurse practitioner) found that there were no current respiratory disorders (despite noting the Veteran's complaints of shortness of breath).  A new VA respiratory examination by an appropriate physician is needed.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for a gastrointestinal disorder and/or a respiratory disorder, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all sources identified, to specifically include all records pertaining to VA liver testing which was cited in January 2012, February 2012, March 2012, and June 2012 letters, and the Veteran's VA respiratory study in July 2012.  The AOJ should also secure complete copies of the clinical records of all VA treatment the Veteran has received for his claimed disabilities since June 2013.  If any records requested are unavailable, the reason must be explained for the record.

2.  After the development sought in Instruction #1 is completed, the AOJ should arrange for a respiratory examination of the Veteran by an appropriate physician.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each respiratory disorder found.  If a respiratory disorder is not diagnosed, please reconcile that conclusion with the evidence in the record (including in postservice treatment records) to the contrary.

(b) Please identify the most likely etiology for each respiratory disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred or aggravated during the Veteran's service (taking into account his documented complaints of shortness of breath in service as well as his allegations of continuity of symptoms since service) or was caused or aggravated (the opinion must specifically discuss concept of aggravation) by his service-connected CAD?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.

3.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested (i.e., by any additional evidence received), and then review the record and readjudicate the claims remaining on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


